DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed 02/01/2022 has been accepted and entered. Claims 1-2 and 6 have been amended. No claims have been cancelled or added. Claims 1-9 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 5-8, filed 02/28/2022, with respect to with respect to the rejection(s) of claim(s) 1-9 rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over US 2016/0245933 (“van Arendonk”), have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, Newly found reference Nishihara et al. (US 2020/0200923)(“Nishihara”) discloses a radiation detection apparatus (Abstract), comprising:
a circuit board (claim 6; detection circuit board);
a light receiving sensor provided on the circuit board and having a light receiving region ([0067][0275]; Fig. 3; light sensor substrate 21, 430 with light detection units/pixels 22, 200) and a circuit region ([0283]; outputting circuit 24);
a fiber optic plate provided on the light receiving sensor [0275][0282];
a scintillator layer provided on the fiber optic plate [0275]; and
wherein the fiber optic plate includes
a first portion (Fig. 15; 420) facing the light receiving region 410 and fixed to the light receiving sensor 430.
Nishihara does not specifically disclose the radiation detector of claim 1 wherein a wire is laid across the circuit region and a terminal of the circuit board, the circuit region provided on a surface of the light receiving sensor on a side opposite to the circuit board, and the terminal provided on a surface of the circuit board on the light receiving sensor side.
Additionally, Nishihara does not disclose a fiber optic plate that includes;
the first portion includes a first surface and a second surface that oppose each other in a thickness direction of the circuit board, the first surface being a light incident surface on a side opposite to the light receiving sensor, and the second surface being a light emitting surface on the light receiving sensor side, and the distance between the first surface and the second surface is greater than a thickness of the scintillator layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884